       Case 1:16-cv-02583-ALC-RWL Document 135 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    December 16, 2020

 TAMIKAH ANDERSON KANE and EBONY
 ANDERSON, AS CO-ADMINISTRATORS
 OF THE ESTATE OF MALCOLM
 ANDERSON

                                                                   16-cv-02583 (ALC) (RWL)
                                    Plaintiffs,
                                                                   ORDER
                        -against-

 THE CITY OF NEW YORK ET AL,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties’ letter. (ECF No. 134.) The Court substitutes Plaintiff

Malcolm Anderson for Tamikah Anderson Kane and Ebony Anderson, co-administrators of the Estate

of Malcolm Anderson, as Plaintiffs in this action. Fed. R. Civ. P. 25. The Clerk of Court shall amend

the caption as reflected above.

         The Court shall hold a telephone conference on January 6, 2021 at 11:00 a.m. Plaintiffs’

counsel should initiate the call to the other parties, and once all relevant parties are on the line,

should contact the Court at 1-888-363-4749 (Conference Code: 3768660) on the date and time

specified above.

SO ORDERED.

Dated:      December 16, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
